Citation Nr: 0842989	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-00 387	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on September 11, 2006, is warranted.

2.  Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1962 to June 1968.  He died in October 2000.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a February 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied her claim for service 
connection for the cause of his death.

In December 2004, to support her claim, the appellant and her 
daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  In March 2005, 
and again in March 2006, the Board remanded the claim to the 
RO (via the Appeals Management Center (AMC)) for further 
development and consideration.

The appellant submitted additional evidence since the most 
recent supplemental statement of the case (SSOC) was issued.  
But she waived her right to have the RO initially consider 
this evidence - electing, instead, to have the Board 
consider it in the first instance.  38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

The Board issued a decision on September 11, 2006, denying 
the appellant's claim, but the additional evidence mentioned 
had not yet been put in the claims file, so the Board did not 
have an opportunity to consider this additional evidence in 
that prior decision.  As a result, the Board is vacating that 
prior September 11, 2006 decision and issuing this new 
decision to replace it, with full consideration of this 
additional evidence.




FINDINGS OF FACT

1.  On September 11, 2006, the Board issued a decision 
denying service connection for the cause of the veteran's 
death.

2.  Evidence pertinent to the appellant's claim was received 
by VA prior to issuance of that September 11, 2006, Board 
decision, but was not associated with the claims file until 
after the decision was dispatched.

3.  The veteran did not serve in the Republic of Vietnam.

4.  The veteran died in October 2000 of congestive heart 
failure due to cardiomyopathy; significant conditions 
contributing to his death included acute respiratory failure, 
pneumonia, asthma, diabetes mellitus, metastatic squamous 
cell cancer of the neck, and acute renal failure; at the time 
of his death, he was service-connected for tinea pedis.

5.  There is no persuasive medical evidence suggesting the 
conditions that caused (or significantly contributed to) the 
veteran's death either originated in service or were 
otherwise causally related to his military service, including 
to exposure to herbicides such as the dioxin in Agent Orange.




CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's prior 
decision issued on September 11, 2006, denying the 
appellant's cause-of-death claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2008).

2.  Still, though, after consideration of the additional 
evidence, the veteran's death was not proximately due to or 
the result of a condition incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

On September 11, 2006, the Board issued a decision denying 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  However, the Board 
must vacate that prior decision because the appellant was 
denied due process of law.

In July 2006, prior to the Board issuing that September 11, 
2006 decision, the appellant had submitted evidence to VA in 
support of her claim.  This evidence was not associated with 
the claims file at the time of that September 11, 2006, Board 
decision, so not considered in that decision, thereby denying 
the appellant proper due process.



When, as here, there has been a denial of due process of law, 
an appellate decision may be vacated by the Board at any time 
upon the request of the appellant or her representative, or 
on the Board's own motion.  38 C.F.R. 20.904.  The Board's 
September 11, 2006, decision was not based on consideration 
of all the available evidence.  So to assure due process, the 
Board has decided to vacate that decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).  
The merits of this appeal are decided in the decision below.

II.  Service Connection for the Cause of the Veteran's Death

In the interest of clarity, the Board will initially discuss 
whether the appellant's claim for service connection for the 
cause of the veteran's death has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

A.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the claimant is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the appellant in 
April 2001, September 2001, and April 2004.  These letters 
informed her of the evidence required to substantiate her 
claim and of her and VA's respective responsibilities in 
obtaining supporting evidence.  And as for the Dingess 
requirements, since the Board is denying her claim for 
service connection for the cause of the veteran's death, any 
downstream issues of this claim are ultimately moot and 
therefore nonprejudicial, i.e., harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. 
§ 20.1102.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the 
veteran's service medical records and relevant military 
personnel records, private medical records from Mercy 
Hospital and Merced County Hospital, and letters from Dr. 
Kano.  And, as mentioned, the appellant and her daughter 
testified before the undersigned VLJ of the Board at a 
hearing held in December 2004.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  



As will be further explained, the record shows the veteran 
died of congestive heart failure due to cardiomyopathy, with 
acute respiratory failure, pneumonia, asthma, diabetes 
mellitus, metastatic squamous cell cancer of the neck, and 
acute renal failure listed as conditions contributing to his 
death.  Since, however, there is no indication of these 
disorders until many years - indeed decades, after his 
military service ended, or any competent medical evidence 
suggesting a link between these fatal disorders and his 
military service, there is no duty to obtain a medical 
opinion concerning this.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is only the appellant's unsubstantiated lay 
opinion of any correlation between these terminal conditions 
and the veteran's military service.  And VA is not obligated 
to obtain a medical nexus opinion where, as here, the only 
supporting evidence is a lay statement.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

Accordingly, the Board finds that no further notice or 
development is necessary to meet the requirements of the VCAA 
or the Court.

B.  Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by his 
military service either caused or contributed substantially 
or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312; see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see also Ashley v. 
Brown, 6 Vet. App. 52, 57 (1993).



A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see also 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, rather, it must be shown there was a causal 
connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100-percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  Indeed, there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).



Diseases associated with exposure to certain herbicide agents 
(listed under § 3.309(e)) can be service-connected if the 
requirements of § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.307(a)(6).  Type 2 
diabetes (or diabetes mellitus) is one of the diseases 
associated with herbicide agents under § 3.309(e).  In order 
to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

C.  Legal Analysis

At the time of his death in October 2000, the veteran was 
service connected for tinea pedis (athlete's feet) with 
hyperhydrosis (excessive sweating).  This disability had been 
rated at the noncompensable (i.e., zero-percent) level since 
the day after he was discharged from military service in June 
1968.

The veteran's October 2000 death certificate indicates the 
immediate cause of his death was congestive heart failure due 
to cardiomyopathy.  Significant conditions contributing to 
his death included acute respiratory failure, pneumonia, 
asthma, diabetes mellitus, metastatic squamous cell cancer of 
the neck, and acute renal failure.

Treatment records from Mercy Hospital indicate the veteran 
was taken to the emergency room in September 2000 after 
losing consciousness.  At that time a biopsy of a mass on his 
neck revealed he had terminal esophageal squamous cell 
cancer.  He also had a history of hypertension, diabetes, 
smoking, and morbid obesity.  The records from Merced County 
Hospital indicate diabetes and hypertension were first noted 
in January 1997.

The veteran's service medical records indicate he was treated 
for pneumonia at Fort Ord, California, and for the flu in 
Vicenza, Italy (see May 1968 Report of Medical History).  The 
report of the May 1968 physical examination given prior to 
his separation from military service, however, was 
unremarkable for any chronic residuals of the pneumonia or 
flu, and no abnormalities were noted except for myopia 
(nearsightedness).

In October 2004, Dr. Kano submitted a letter stating the 
veteran died from congestive heart failure from 
cardiomyopathy, which was contributed to by the metastatic 
neck cancer.  He opined that if the veteran's cardiac disease 
was determined to be service-related, then the cause of his 
death would be due to a service-related condition.  Dr. Kano 
also opined that the veteran's history of bronchitis and 
pneumonia did not contribute to his death.

The widow-appellant argues the veteran was a Vietnam veteran 
and, therefore, is presumed to have been exposed to herbicide 
agents, or, more specifically, the dioxin in Agent Orange.  
See 38 C.F.R. § 3.307(a)(6).  Since she married the veteran 
in 1990, she does not have first-hand knowledge regarding his 
military service.  Nevertheless, she and her daughter are 
under the impression he served in the Republic of Vietnam and 
was involved in combat (see Hr'g. Tr., pgs. 6-7, 
13-14).  



The veteran's military personnel records, however, indicate 
he did not serve in the Republic of Vietnam; rather, his only 
foreign service was when he was stationed in Italy from 
September 1962 to June 1968.  So although he was a Vietnam 
veteran because he served during the Vietnam Era (August 1964 
to May 1975 for veterans who did not actually serve in 
Vietnam, see 38 U.S.C.A. § 101(29)(B)), he did not actually 
serve in the Republic of Vietnam.  Therefore, it cannot be 
presumed he was exposed to herbicide agents while on active 
duty.  See 38 C.F.R. § 3.307(a)(6).  

In support of her claim, the appellant recently submitted 
additional evidence - specifically, calendars she had put 
together showing that 20 days of the veteran's foreign 
service are unaccounted for, thereby suggesting he was not 
stationed in Italy during that period.  She then asks VA to 
presume he spent this 20-day period in Vietnam.  But since 
there is no other evidence he was ever stationed in Vietnam, 
including in his official military personnel records, the 
Board may not make this inductive leap and presume otherwise 
simply because of a 20-day discrepancy in his foreign 
service.  

There also is no evidence the veteran was otherwise exposed 
to herbicide agents during his military service.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a claimant is 
not precluded from establishing service connection with proof 
of direct causation).  See also McCartt v. West, 12 Vet. App. 
164, 167 (1999) (indicating the holding in Combee, which 
instead concerned exposure to radiation, is nonetheless 
applicable to cases involving claimed exposure to herbicides 
like the dioxin in Agent Orange).



As already alluded to, competent medical evidence is required 
to establish a nexus (i.e., an etiological link) between the 
cause of the veteran's death and his military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a lay person, 
neither the appellant nor her daughter is qualified to 
provide a competent medical opinion etiologically linking the 
disabilities that significantly or materially contributed to 
the veteran's death to his service in the military that ended 
many years ago.  Id.  They are only competent to testify 
concerning, for example, symptoms they personally observed 
him experiencing, but not their cause in terms of whether 
they relate back to this military service.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In his October 2004 letter, Dr. Kano stated that if the 
veteran's cardiac disease was service-related, his death 
would be considered to be from a service-related condition.  
There is no evidence, however, the veteran's history of 
cardiomegaly was related to his military service.  And, 
unfortunately, there is no other competent medical evidence 
on record establishing a causal nexus between the 
disabilities that contributed to his death and his military 
service.  Consequently, the claim may not be granted on the 
basis of Dr. Kano's letter because it was conditioned on a 
relationship first being established between the veteran's 
fatal cardiac disease and his military service.  And this 
predicated relationship has not been established.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  And 
as the preponderance of the evidence is against her claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board is 
sympathetic to the appellant's loss of her husband but may 
not go beyond the factual evidence presented in this claim to 
provide a favorable determination.  Accordingly, the appeal 
is denied.


ORDER

The Board's decision of September 11, 2006, denying service 
connection for the cause of the veteran's death is hereby 
vacated.

But the claim for service connection for the cause of the 
veteran's death is again denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


